Citation Nr: 0724449	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-20 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


LAW CLERK FOR THE BOARD

Ryan Band, Law Clerk


INTRODUCTION

The veteran had active military service from August 1981 to 
April 1982 and from January 1985 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
hepatitis B and assigned a noncompensable rating, effective 
January 17, 2002.

In April 2007, the veteran submitted additional evidence that 
was accompanied by a waiver of initial RO consideration; this 
evidence will be considered by the Board in the adjudication 
of her claim.


FINDINGS OF FACT

1.  Prior to February 16, 2006, the veteran's hepatitis B was 
manifested by subjective complaints such as fatigue and 
nausea, without objective findings of malaise, anorexia, 
decrease in liver function, or hepatomegaly.

2.  Since February 16, 2006, the veteran's hepatitis B has 
been manifested by subjective complaints of fatigue and 
nausea with objective evidence of hepatomegaly. 

3.  At no point does the evidence show that the veteran has 
had a measurable decrease in liver function, or 
incapacitating episodes requiring bedrest and treatment by a 
physician.   


CONCLUSIONS OF LAW

1.  Prior to February 16, 2006, the criteria for a 
compensable rating for hepatitis B are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.114, Diagnostic 
Code 7345 (2006).

2.  Since February 16, 2006, the criteria for a 10 percent 
rating for hepatitis B are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.114, Diagnostic Code 7345 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required; and any 
defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As to VA's duty to 
assist, the Board notes that the service medical records and 
pertinent post-service records have been associated with the 
claims folder.  The transcript of the veteran's March 2005 RO 
hearing is of record, and in April 2005, she was afforded a 
formal VA examination.  As such, the Board finds that the 
duties to notify and assist has been satisfied.  

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  38 C.F.R. § 4.7.  

Service connection was established for hepatitis B by rating 
decision in January 2003.  The veteran is appealing the 
initial disability rating.  Therefore, consideration has been 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The current noncompensable rating was established under 38 
C.F.R. § 4.114, Diagnostic Code 7345, based on the veteran 
being nonsymptomatic.  A 10 percent rating is assigned when 
there is intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, during the past twelve months.  For the purpose of 
evaluating conditions under diagnostic code 7345, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  

A 20 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12 month 
period.  A 40 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period.  

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with weight loss or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12 month 
period.  A 100 percent rating is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).

The veteran asserts that her hepatitis B related 
symptomatology is more severe than the noncompensable rating 
assigned and the initial compensable rating should be 
increased to 10 percent.  She underwent VA examination in 
April 2005, at which time she reported that she felt nauseous 
in the mornings on a daily basis, but had not vomited in 
several years.  She had no pain in the upper right quadrant.  
She had low energy, but has not had any incapacitating 
episodes of fatigue.  She eats 6 or 7 times a day.  She 
denied having any symptoms requiring bed rest or treatment by 
a physician.  She also denied receiving treatment from 
medical doctors for this disability.  The presence of the 
hepatitis B positive core antibody was found, with no sign of 
active hepatitis.  

These symptoms do not warrant a higher, 10 percent rating.  
Although the veteran has low energy and feels nauseous in the 
morning, she eats 6 to 7 meals a day, which is not consistent 
with the symptoms of anorexia.  Nor has she had 
incapacitating episodes lasting at least one week, which are 
specifically defined by the applicable regulation as 
requiring bedrest and treatment from a physician.  The 
veteran denied any incapacitating episodes involving fatigue.  
The veteran denied any vomiting in the past several years and 
also denied upper right quadrant pain.  In fact, apart from 
her subjective complaints of fatigue and nausea, there are no 
objective findings sufficient to warrant the higher rating 
prior to February 2006.

A computed tomography (CT) scan dated on February 16, 2006, 
however, shows the presence of a hepatomegaly, or enlargement 
of the liver.  Although this is a manifestation listed in the 
40 percent criteria, the veteran does not have other symptoms 
contemplated by that or higher ratings.  It does represent 
the first objective evidence, however, of any residual of the 
veteran's hepatitis B.  Therefore, giving her the benefit of 
the doubt, her disability picture is considered to more 
nearly approximate that contemplated by the next higher, 10 
percent, rating as of the date of discernible increase in 
symptomatology (February 16, 2006).


ORDER

Prior to February 16, 2006, a compensable rating for 
hepatitis B is denied. 

Since February 16, 2006, a 10 percent rating, and no higher, 
is granted, subject to regulations applicable to the payment 
of monetary benefits.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


